Citation Nr: 0517601	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a left wrist 
injury.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO, in pertinent part, granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 10 percent disability rating effective as of 
January 24, 2001.  The RO also increased a previously 
noncompensable disability rating to 10 percent for the 
service-connected residuals of a left wrist injury, also 
effective as of January 24, 2001.

During the pendency of this appeal, by Decision Review 
Officer Decision of the RO dated in January 2003, the 
disability rating for the veteran's service-connected PTSD 
was raised to 30 percent, effective as of January 24, 2001.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; panic attacks; difficulty 
in understanding complex commands; impairment of memory; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The veteran's residuals of a left wrist injury are 
currently manifested by subjective complaints of pain, 
weakness, and decreased range of motion of the left minor 
wrist.




CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
of 50 percent, and not higher, for service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2004).

2.  The schedular criteria for a disability rating greater 
than 10 percent for residuals of a left wrist injury have not 
been met.  38 U.S.C.A.  §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R.  §§ 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5024, 5214, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in January 2001 and February 2001.  
The veteran was told of what was required to substantiate his 
claims of entitlement to increased disability ratings, of his 
and VA's respective duties, and was asked to submit evidence 
and/or information in his possession to the RO.  The 
veteran's claim was initially adjudicated by the RO in May 
2001.  The January 2001 and February 2001 notice letters were 
provided to the veteran prior to initial adjudication of his 
claim, thus there is no defect with respect to the timing of 
the notice.  Additional letters were sent to the veteran in 
March 2004 and March 2005.  In April 2005, the veteran 
responded by indicating that he had no additional evidence or 
information to submit in regards to his appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent VA examinations in March 2001 
and October 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claims on the merits.

Higher ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings - does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

PTSD

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).   Anxiety disorders, which include PTSD, 
are rated under the criteria set forth in Diagnostic Code 
9440.  Under this criteria, a 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In a rating action of the RO dated in May 2001, the veteran 
was awarded entitlement to service connection for PTSD.  He 
was assigned a 10 percent disability rating effective January 
24, 2001.  In January 2003, the RO determined that the 
veteran's service-connected PTSD warranted a disability 
rating of 30 percent  effective January 24, 2001.

VA outpatient treatment records dated from 1989 to 2001 show 
that the veteran was treated intermittently for a history of 
polysubstance abuse.  In March 2001, it was noted that the 
veteran exhibited some symptoms associated with PTSD, but 
they were insufficient to meet the criteria for a diagnosis 
of PTSD.

A VA medical record dated in September 2001 shows that the 
veteran was being treated for symptoms associated with PTSD.  
He was said to be undergoing psychotherapy and taking 
medication.  He reported symptoms of anxiety and depression 
with recurrent intrusive thoughts during the daytime and 
recurrent dreams at night with significant insomnia, sleeping 
about 4 to 5 hours per night.  He also reported feelings of 
guilt about his experiences while in service and would tend 
to display self-avoidant behavior and episodes of 
hyperarousal and irritability.  He had a history of opiate 
dependence, but had been abstinent since July 2000.

A VA examination report dated in February 2002 shows that the 
veteran reported recalling traumatic events dating back to 
his period of active service.  He indicated having intrusive 
thoughts, feelings of guilt and remorse, avoidant behavior, 
sleep impairment, irritability, difficulty with 
concentration, and exaggerated startle response.  He was 
alert and fully oriented.  His mood was euthymic and his 
affect was appropriate.  His eye contact was appropriate and 
his attention and concentration were within normal limits.  
His thoughts were organized and goal directed.  There was no 
evidence of suicidal or homicidal ideation.  The diagnostic 
impression was chronic, delayed, PTSD; heroin abuse; and 
opiate abuse, in sustained full remission.  A GAF score 
related to his PTSD was said to be 60, with the highest GAF 
score related to his PTSD over the preceding year being 70.

A VA progress note dated in February 2003 shows that the 
veteran reported being markedly depressed and that one of the 
reasons for which his depression was the uncertainty about 
the future treatment of his chronic cirrhosis of the liver 
and the possibility of getting a liver transplant.  He also 
reported chronic intrusive thoughts, nightmares, memories and 
social isolation as a result of his PTSD.  He denied any 
suicidal or homicidal ideations and his psychiatric 
condition, even with the symptoms mentioned above, appeared 
stable enough as to be able to tolerate the stress of a liver 
transplant.  Mental status examination revealed that he was 
casually dressed and well-groomed.  His attitude was within 
normal limits; his speech had a normal rate, rhythm, volume 
and content; his mood was moderately depressed; and he had a 
full range of affect.  His appetite was within normal limits, 
he was moderately overweight and easily tired.  
Concentration, memory, and orientation were within normal 
limits.  The impression was chronic PTSD; alcohol dependence, 
full remission; polysubstance dependence, full remission; and 
nicotine dependence, full remission.  A GAF score of 42 was 
provided.

A VA examination report dated in October 2003 shows that the 
veteran reported a history of nightmares, insomnia, 
flashbacks, anxiety, increased startle response, isolation, 
guilt, anger, and depression.  He also indicated that he had 
had suicidal thoughts in the past because of memories that 
would not go away.  He added that his social functioning had 
decreased, that he had less contact with people, and that he 
was unable to have a stable relationship because of his anger 
problems and isolation.  He last worked as a counselor and 
case manager three years earlier.  Mental status examination 
revealed that his orientation was normal.  His appearance, 
hygiene and behavior were appropriate.  Mood and affect were 
abnormal.  He was depressed and anxious, related to his PTSD.  
He had impaired impulse control, irritability, and outbursts 
of anger.  Communication was normal and panic attacks were 
absent.  There were no hallucinations.  Ritualistic 
obsessions were present as related to his Vietnam War 
experiences.  Abstract thinking was absent, memory was 
moderately normal, and he had difficulty with retention of 
highly learned materials.  There were no suicidal or 
homicidal ideations.  The diagnosis was PTSD.  A GAF score of 
59 was provided.  The examiner added that the veteran denied 
drug or alcohol abuse and indicated he had been clean for 
over three years.  The examiner opined that the veteran was 
able to handle money and pay bills himself.  He would have 
occasional interference in performing daily activities.  
Sometimes he would care less.  He had problems with 
establishing and maintaining work relationships.  He would 
get mad easily and his social functioning was diminished.  He 
had difficulty understanding simple and complex (two- to 
three-step) commands.  He was not a danger to himself or to 
others.

The veteran is currently assigned a 30 percent disability 
rating for his service-connected PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

As discussed above, a 50 percent disability rating for PTSD 
requires occupational and social impairment is found with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The evidence of record shows that the veteran has not worked 
for a number of years.  He avoids contact with others and has 
had an increase in the severity of his symptoms.  Although 
the VA examiner in October 2003 assigned a GAF of 59, which 
is indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, the examiner 
added that the veteran had nightmares, insomnia, flashbacks, 
anxiety, increased startle response, isolation, guilt, anger, 
and depression, and that he had problems with establishing 
and maintaining work relationships.  He described that he 
would get mad easily and his social functioning was 
diminished, and that he had difficulty understanding simple 
and complex (two- to three-step) commands.

Moreover, in February 2003, the veteran has been assigned a 
GAF of 42, which is indicative of exhibiting serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.

The evidence of record shows that the veteran experiences 
social impairment due to depression, nightmares, flashbacks, 
intrusive thoughts, anxiety, chronic sleep problems, 
irritability, increased startle response, and anger.  
Additionally, the evidence supports a finding that the 
veteran's ability to establish and maintain effective or 
favorable work relationships was impaired and that his 
symptoms are of such severity and persistence that he had 
difficulty understanding simple and complex commands.

While the veteran does not have all of the symptomatology 
consistent with a 50 percent rating, the Board finds that 
overall the veteran's disability picture more nearly 
approximates that which allows for a 50 percent rating.  See 
38 C.F.R. §§ 4.7, 4.21 (2004). 

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  He appears to be able to 
function acceptably on a daily basis.  The medical evidence 
contains no support for the assignment of a 70 percent 
disability rating.

In short, the Board concludes that symptoms associated with 
the veteran's service-connected PTSD impair his ability to 
function effectively in a workplace environment and to a 
lesser degree in a social environment.  There is no evidence 
of an inability to function effectively in a workplace or 
social environment or of total occupational impairment, 
however.  Accordingly, the Board finds that overall 
disability picture most closely approximates the criteria for 
a 50 percent disability rating, but not greater.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 50 percent disability rating for the 
veteran's service-connected PTSD.  Additionally, for the 
reasons and bases stated above, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 50 percent.

Residuals of a left wrist injury

The veteran's service-connected residuals of a left wrist 
injury are currently rated as 10 percent disabling, by 
analogy, pursuant to C.F.R. § 4.71a, Diagnostic Code 5024 
(2004), which provides the rating criteria for tenosynovitis.  
The board notes that there is no specific diagnostic code 
provision for the veteran's residuals of a left wrist injury.  
VA regulations provide that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

Tenosynovitis is evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5003 to 5020.  Where there is X-ray evidence 
of arthritis, and limitation of motion but not to a 
compensable degree, a 10 percent rating can be assigned for 
such major joints.  Id.

The movement of the wrist is covered in the regulations by 
Diagnostic Codes 5214 and 5215.  Diagnostic Code 5215 is for 
limitation of motion of the wrist.  Normal ranges of wrist 
motion are 70 degrees of dorsiflexion, 80 degrees of palmar 
flexion, 20 degrees of radial deviation, and 45 degrees of 
ulnar deviation.  See 38 C.F.R. § 4.71, Plate I.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist in 
line with the forearm warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 
percent rating is the highest evaluation assignable under 
this diagnostic code provision.  Ratings higher than 10 
percent can be assigned under Diagnostic Code 5214 for 
various degrees of ankylosis.  Ankylosis of the wrist on the 
major side is rated 30 percent for favorable ankylosis, 40 
percent for ankylosis in any other position except favorable, 
and 50 percent for unfavorable ankylosis in any degree of 
palmar flexion, or with ulnar or radial deviation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  A higher rating of 60 percent 
could also be assigned under Diagnostic Code 5125, loss of 
use of  the hand, which is accompanied by entitlement to 
special monthly compensation.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Additionally, a disability of the musculoskeletal system is 
the inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion.  The provisions of 38 C.F.R. §§ 4.45 and 
4.59 also contemplate inquiry into whether there is 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Diagnostic codes predicated 
on limitation of motion require consideration of a higher 
rating based on functional loss due to pain on use or due to 
flare-ups.  38 C.F.R. §§ 4.40, 4.45,  4.59; Johnson v. Brown, 
9 Vet. App. 7 (1997); and DeLuca v.  Brown, 8 Vet. App. 202, 
206 (1995). 

Initially, the Board notes that in a decision of the Board 
dated in January 1977, entitlement to service connection for 
residuals of a ganglionectomy of the left wrist was denied.  
This unappealed decision of the Board is final.  38 U.S.C.A. 
§ 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2004).

A VA examination report dated in March 2001 shows that the 
veteran reported dislocating his left wrist in service when 
he jumped into a bunker during a rocket attack.  He added 
that it was reset and casted in service, and that upon 
removal of the cast, he developed ganglion cysts that had 
been surgically removed several times.  He indicated that his 
wrist is now stiff and painful with motion.  He described 
weakness, fatigue, and incoordination in the left wrist, 
especially with increased motion and weight bearing.   
Physical examination revealed 30 degrees of dorsiflexion, 30 
degrees of wrist extension, 10 degrees radial deviation, and 
10 degrees ulnar deviation with pain throughout all the range 
of motion.  He had a stable wrist joint to stress.  Watson's 
scaphoid shift test was negative.  There was no mid-carpal 
instability and no obvious snuff-box tenderness.  He had 4/5 
strength in the wrist flexors and wrist extensors and finger 
flexors and finger extensors in the left hand.  He had no 
evidence of fatiguing with muscular strength testing, and no 
evidence of incoordination in his right upper extremity.  X-
rays of the left wrist were within normal limits.  The 
impression, in pertinent part, was history of left wrist 
injury now with pain and stiffness.

VA outpatient treatment records dated in June 2001 show that 
the range of motion of the veteran's wrist was reported to be 
60 degrees of extension and 60 degrees of palmar flexion.  X-
rays of the left wrist were within normal limits.

VA outpatient treatment records dated from February 2003 to 
August 2003 show that the veteran reported a constant dull 
ache, weakness, and severe pain in the left wrist.  The 
records noted multiple removal of ganglion cysts.  
Hydrotherapy was said to provide great relief of symptoms.  
Pain, weakness, and decreased range of motion were also 
noted.

A VA examination report dated in October 2003 shows that the 
veteran reported a history of a left wrist injury in 1967 
during service while loading a unit motor fuselage.  He 
described that a fellow serviceman dropped his end while the 
veteran was still holding onto his end, resulting in a 
separated wrist.  He reported constant pain and difficulty 
bending it.  He indicated that six months of physical therapy 
had been without help.  There was no prosthetic implant.  The 
functional impairment was described as a loss of flexibility 
and loss of strength.  He also reported a history of multiple 
ganglion cyst removal.  Physical examination, in pertinent 
part, revealed that the veteran was right hand dominant, as 
he would use the right hand for writing, eating, and combing 
the hair.  Examination of the left wrist showed scars from 
prior ganglion cyst removal.  There was 40 degrees of 
flexion, 15 degrees of palmar flexion, 10 degrees of radial 
deviation, and 15 degrees of ulnar deviation.  There was 
additional fatigue, weakness, lack of endurance and 
incoordination.  There was no ankylosis of the left wrist.  
The right wrist was normal.  Diagnostic studies were complete 
and demonstrated no abnormality.  The diagnosis, in pertinent 
part, left wrist injury, diagnosis unchanged.  The examiner 
remarked that the veteran's condition on his usual occupation 
and daily activities was difficulty with holding, lifting, 
and working with the left hand.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  As the veteran's 
left wrist disability has been rated, by analogy, pursuant to 
Diagnostic Code 5024 , which provides the rating criteria for 
tenosynovitis, an assessment of the limitation of motion of 
the affected part must be made.  The currently assigned 10 
percent rating contemplates complaints of pain, especially on 
extended use.   Although, limitation of motion of the left 
wrist is limited, the veteran is already in receipt of a 10 
percent disability rating, which is the maximum available 
under this diagnostic code provision.  Accordingly, the 
criteria referable to functional loss due to pain under 38 
C.F.R. §§ 4.40, 4.45, 4.59 are not for application.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether there are other diagnostic 
code provisions upon which to assign a higher evaluation for 
the veteran's left wrist disability.  Review of the medical 
evidence of record does not suggest any left wrist ankylosis, 
therefore Diagnostic Code 5214 is not for application.  In 
addition, no multiple impaired finger movements (not 
including the thumbs) due to tendon tie-up, muscle or nerve 
injury were clinically demonstrated which could have 
warranted a separate evaluation.  

Additionally, the all the diagnostic studies of record showed 
that X-rays were within normal limits.  Therefore, the Board 
can find no basis under the applicable diagnostic code 
provisions to grant a disability rating in excess of 10 
percent based on impairment of the left wrist.

It is the conclusion of the Board, after reviewing the 
medical records associated with the claims file, that a 
schedular rating in excess of 10 percent is not warranted.   
The veteran's complaints of tenderness, pain and functional 
impairment, when taken together with the limitation of motion 
without other clinical findings, more nearly approximate a 10 
percent evaluation under Diagnostic Code 5024, but no more.

Given the record as described above, the Board finds that 
there is no basis for awarding an increased disability 
evaluation for residuals of a left wrist injury.  For the 
reasons set out above, the preponderance of the evidence is 
against the claim for a greater disability evaluation.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a disability evaluation of 50 percent, but no 
higher, for service-connected PTSD is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of a left wrist injury is 
denied.



	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


